Citation Nr: 1419071	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD.)



ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from January 1975 to August 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans (DAV) as his representative.  Then, in April 2012, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Attorney Stephan J. Freeman as his representative.  In December 2012, Attorney Freeman revoked his power of attorney.  The Veteran has not named another representative; as such, he is recognized as proceeding pro se in this appeal.  On remand, the Veteran should be permitted the opportunity to appoint another representative if he so desires.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

When the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals , in February 2011, he requested a videoconference hearing before the Board.  By subsequent letter, the RO acknowledged the Veteran's request for a Board hearing and informed the Veteran that this hearing was scheduled for June 2012.  The Veteran failed to report for this hearing.

A statement received in February 2013 notes that the Veteran requests another hearing.  He indicated that his representative (attorney) at the time of the scheduled June 2012 Board hearing had been unable to attend the hearing.  The fact that the attorney withdrew his representation shortly thereafter supports this contention.

Thus, after reviewing the Veteran's request, the Board has determined that good cause existed for his failure to appear for the scheduled hearing.  See 38 C.F.R. § 20.702(c)(2) (2013).  The Board has further determined that the Veteran should therefore be scheduled for another Board hearing.  See 38 C.F.R. § 20.702(d).  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



